Curia, per
O’Neall, J.
I agree to the principle laid down by my late friend, Chancellor David Johnson, in the Railroad Company vs. Claghorn, et al., Speer’s Eq. 562; “ There is nothing in law or equity which forbids a member, or even a director of a corporation from contracting with it, and like any other individual, he has a right to prescribe his own term's, which the corporation are at liberty to accept or reject, and when the contract is concluded, he stands in the same relation to the other creditors of the corporation as any other individual would under the same circumstances.”
*400According to this principle, certainly the contract with the Intendant and a stranger is good.
The jury have decided that the work was done according to contract.
The motion is dismissed.
Wardlaw, Withers, Whither, Glover and Munro, JJ., concurred.

Motion dismissed.